Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00141-CR

                                Mark A. KRIST,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2018CR5258
                   Honorable Jennifer Peña, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED April 10, 2019.


                                        _________________________________
                                        Patricia O. Alvarez, Justice